Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 1 of 41 PageID 1788




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION




 ROYCE MINCEY,

                       Petitioner,

 v.                                                         Case No. 3:17-cv-726-J-34JRK

 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 et al.,
                 Respondents.
 ________________________________

                                           ORDER
                                          I. Status
        Petitioner Royce Mincey, an inmate of the Florida penal system, initiated this action

 on June 20, 2017,1 by filing a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254

 (Petition; Doc. 1). In the Petition, Mincey challenges a 2013 state court (Duval County,

 Florida) judgment of conviction for attempted second-degree murder. He raises twelve

 grounds for relief. See Petition at 20-39.2 Respondents have submitted a memorandum

 in opposition to the Petition. See Answer to Petition for Writ of Habeas Corpus (Response;

 Doc. 18). They also submitted exhibits. See Resp. Exs. A-I, Docs. 18-1 through 18-6. The

 Court directed Mincey, by October 29, 2018, to either file a reply to the Response or notify

 the Court that he did not intend to reply, but instead would rely on his assertions and



        1
            See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
        2
         For purposes of reference, the Court will cite the page number assigned by the
 Court’s electronic docketing system.
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 2 of 41 PageID 1789




 claims as stated in the Petition. See Order (Doc. 19). Additionally, the Court advised

 Mincey that, if he failed to reply or file a notice, the Court would consider the case to be

 ripe, and all briefing would be closed. See id. Mincey neither filed a reply nor a notice. As

 such, this case is ripe for review.

                              II. Relevant Procedural History

        On April 25, 2013, the State of Florida charged Mincey, by Amended Information,

 with attempted second-degree murder with a weapon. Resp. Ex. B1 at 50-51. At the

 conclusion of a trial, a jury found Mincey guilty, as charged. Resp. Exs. B1 at 75, Verdict;

 B2, B3, B4, Transcripts of the Trial Proceedings (Tr.), at 472-73.3 The circuit court

 sentenced Mincey to a term of imprisonment of ten years. Resp. Ex. B1 at 109-14,

 Judgment.

        On appeal, Mincey, with the benefit of counsel, filed an initial brief, arguing that (1)

 the trial court fundamentally erred when it failed to instruct the jury on attempted voluntary

 manslaughter, as a necessary lesser-included offense one step removed from the offense

 of conviction, and (2) the State’s closing argument, taken as a whole, rises to the level of

 fundamental error and destroyed Mincey’s right to a fair trial. Resp. Ex. B5. The State

 filed an Answer Brief, see Resp. Ex. B6, and Mincey filed a Reply Brief, see Resp. Ex.

 B7. On July 2, 2014, the appellate court affirmed Mincey’s conviction and sentence per

 curiam without issuing a written opinion, see Resp. Ex. B8, and the mandate issued on

 July 18, 2014, see Resp. Ex. B9.




        3
          The Court will cite the page number in the upper-righthand corner of the
 transcript.
                                               2
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 3 of 41 PageID 1790




        On November 25, 2014, Mincey filed a pro se Motion for Post-Conviction Relief to

 Obtain DNA Testing pursuant to Florida Rule of Criminal Procedure 3.853, see Resp. Ex.

 C1 at 1-5, and an Amended Motion for Post-Conviction Relief to Obtain DNA Testing

 (Rule 3.853 motion), see id. at 6-10, on January 6, 2015. Additionally, Mincey filed a pro

 se motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850

 (Rule 3.850 motion) on May 20, 2015. Id. at 88-121. On February 14, 2016, the circuit

 court denied Mincey’s Rule 3.853 motion. Id. at 209-13. On March 2, 2016, the circuit

 court struck grounds one and two of Mincey’s Rule 3.850 motion as facially insufficient

 and granted him additional time to amend. Id. at 218-21. The appellate court affirmed the

 circuit court’s denial of Mincey’s Rule 3.853 motion per curiam without issuing a written

 opinion on June 2, 2016, see Resp. Ex. C4, and denied Mincey’s motion for rehearing on

 July 18, 2016, see Resp. Exs. C5; C6. The mandate issued on August 3, 2016. Resp. Ex.

 C7.

        On April 25, 2016, Mincey filed a pro se amended Rule 3.850 motion. Resp. Ex.

 D1 at 1-38. In his amended request for post-conviction relief, Mincey asserted that

 counsel (Assistant Public Defender Elizabeth Bright Wallace) was ineffective because

 she failed to: (1) investigate and consult with experts in serology and deoxyribonucleic

 acid (DNA) testing to refute the testimony of Jeannelyn Adona (Florida Department of

 Law Enforcement (FDLE) crime laboratory analyst), id. at 4; retain an expert to review

 evidence relating to the cause of injury and a forensic pathologist to testify about the

 effects of the alcohol on Mincey, id. at 8; and object to the prosecutor’s “vindictiveness”

 when she upgraded the aggravated battery charge to attempted second degree murder,

 id. at 4-10; (2) conduct an independent investigation of the crime, evidence, and potential



                                             3
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 4 of 41 PageID 1791




 witnesses, id. at 10-12; (3) consult with Mincey before she withdrew the plea agreement

 and waived his speedy trial right, id. at 12-15; (4) object to the admission of the swabs

 into evidence, and instead entered into “two unreasonable stipulations concerning the

 swabs,” id. at 16; (5) request a jury instruction on the lesser-included offense of attempted

 voluntary manslaughter by act, id. at 18-21; (6) argue for acquittal based on the fact “the

 only substantive evidence adduced against [Mincey] at trial” was prior inconsistent

 statements, id. at 21; and (7) object to the prosecutor’s comments during opening and

 closing statements, id. at 26-34. As ground eight, Mincey argued that counsel was

 ineffective due to the cumulative effect of her errors in grounds one through seven. Id. at

 34-37. The circuit court denied the amended Rule 3.850 motion on May 18, 2016. Id. at

 39-300. The appellate court affirmed the circuit court’s denial of Mincey’s amended Rule

 3.850 motion per curiam without issuing a written opinion on December 14, 2016, see

 Resp. Ex. D2, and denied Mincey’s request for additional time to file a motion for

 rehearing, see Resp. Exs. D3: D4. The mandate issued on January 11, 2017. Resp. Ex.

 D5.

        During the pendency of his amended Rule 3.850 motion, Mincey filed a pro se

 Motion for Preservation of Evidence and Motion to Bring Forth FDLE Expert Crime

 Laboratory Analyst and DNA Technician on August 16, 2016. Resp. Ex. G1, exhibits B

 and C. The circuit court denied the motions on June 16, 2017. Resp. Ex. I.4




        4
         Over the course of the state-court litigation, Mincey filed pro se Petitions for Writ
 of Mandamus, asking the appellate court to direct the trial court to rule on his motions.
 Resp. Exs. E1; F1; G1. When Mincey filed his Notices of Voluntary Dismissal, see Resp.
 Exs. E2; F2; G2, the appellate court dismissed the Petitions, see Resp. Exs. E3; F3; G3.
                                              4
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 5 of 41 PageID 1792




                             III. One-Year Limitations Period

        This proceeding was timely filed within the one-year limitations period. See 28

 U.S.C. § 2244(d).

                                  IV. Evidentiary Hearing

        In a habeas corpus proceeding, the burden is on the petitioner to establish the

 need for a federal evidentiary hearing. See Chavez v. Sec’y, Fla. Dep’t of Corr., 647 F.3d

 1057, 1060 (11th Cir. 2011). “In deciding whether to grant an evidentiary hearing, a

 federal court must consider whether such a hearing could enable an applicant to prove

 the petition’s factual allegations, which, if true, would entitle the applicant to federal

 habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007); Jones v. Sec’y, Fla. Dep’t

 of Corr., 834 F.3d 1299, 1318-19 (11th Cir. 2016), cert. denied, 137 S. Ct. 2245 (2017).

 “It follows that if the record refutes the applicant’s factual allegations or otherwise

 precludes habeas relief, a district court is not required to hold an evidentiary hearing.”

 Schriro, 550 U.S. at 474. The pertinent facts of this case are fully developed in the record

 before the Court. Because the Court can “adequately assess [Mincey’s] claim[s] without

 further factual development,” Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), an

 evidentiary hearing will not be conducted.

                              V. Governing Legal Principles

                                  A. Standard of Review

        The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs a

 state prisoner’s federal petition for habeas corpus. See Ledford v. Warden, Ga.

 Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied, 137

 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure that federal habeas relief



                                              5
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 6 of 41 PageID 1793




 functions as a guard against extreme malfunctions in the state criminal justice systems,

 and not as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38

 (2011) (quotation marks omitted)). As such, federal habeas review of final state court

 decisions is “‘greatly circumscribed’ and ‘highly deferential.’” Id. (quoting Hill v. Humphrey,

 662 F.3d 1335, 1343 (11th Cir. 2011) (quotation marks omitted)).

        The first task of the federal habeas court is to identify the last state court decision,

 if any, that adjudicated the claim on the merits. See Marshall v. Sec’y, Fla. Dep’t of Corr.,

 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need not issue a written opinion

 explaining its rationale in order for the state court’s decision to qualify as an adjudication

 on the merits. See Harrington v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s

 adjudication on the merits is unaccompanied by an explanation, the United States

 Supreme Court has instructed:

               [T]he federal court should “look through” the unexplained
               decision to the last related state-court decision that does
               provide a relevant rationale. It should then presume that the
               unexplained decision adopted the same reasoning.

 Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). The presumption may be rebutted by

 showing that the higher state court’s adjudication most likely relied on different grounds

 than the lower state court’s reasoned decision, such as persuasive alternative grounds

 that were briefed or argued to the higher court or obvious in the record it reviewed. Id. at

 1192, 1196.

        If the claim was “adjudicated on the merits” in state court, § 2254(d) bars relitigation

 of the claim unless the state court’s decision (1) “was contrary to, or involved an

 unreasonable application of, clearly established Federal law, as determined by the

 Supreme Court of the United States;” or (2) “was based on an unreasonable


                                               6
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 7 of 41 PageID 1794




 determination of the facts in light of the evidence presented in the State court proceeding.”

 28 U.S.C. § 2254(d); Richter, 562 U.S. at 97-98. The Eleventh Circuit describes the limited

 scope of federal review pursuant to § 2254 as follows:

               First, § 2254(d)(1) provides for federal review for claims of
               state courts’ erroneous legal conclusions. As explained by the
               Supreme Court in Williams v. Taylor, 529 U.S. 362, 120 S. Ct.
               1495, 146 L.Ed.2d 389 (2000), § 2254(d)(1) consists of two
               distinct clauses: a “contrary to” clause and an “unreasonable
               application” clause. The “contrary to” clause allows for relief
               only “if the state court arrives at a conclusion opposite to that
               reached by [the Supreme] Court on a question of law or if the
               state court decides a case differently than [the Supreme]
               Court has on a set of materially indistinguishable facts.” Id. at
               413, 120 S. Ct. at 1523 (plurality opinion). The “unreasonable
               application” clause allows for relief only “if the state court
               identifies the correct governing legal principle from [the
               Supreme] Court’s decisions but unreasonably applies that
               principle to the facts of the prisoner’s case.” Id.

               Second, § 2254(d)(2) provides for federal review for claims of
               state courts’ erroneous factual determinations. Section
               2254(d)(2) allows federal courts to grant relief only if the state
               court’s denial of the petitioner’s claim “was based on an
               unreasonable determination of the facts in light of the
               evidence presented in the State court proceeding.” 28 U.S.C.
               § 2254(d)(2). The Supreme Court has not yet defined §
               2254(d)(2)’s “precise relationship” to § 2254(e)(1), which
               imposes a burden on the petitioner to rebut the state court’s
               factual findings “by clear and convincing evidence.” See Burt
               v. Titlow, 571 U.S. ---, ---, 134 S. Ct. 10, 15, 187 L.Ed.2d 348
               (2013); accord Brumfield v. Cain, 576 U.S. ---, ---, 135 S. Ct.
               2269, 2282, 192 L.Ed.2d 356 (2015). Whatever that “precise
               relationship” may be, “‘a state-court factual determination is
               not unreasonable merely because the federal habeas court
               would have reached a different conclusion in the first
               instance.’”[5] Titlow, 571 U.S. at ---, 134 S. Ct. at 15 (quoting




        5
         The Eleventh Circuit has described the interaction between § 2254(d)(2) and §
 2254(e)(1) as “somewhat murky.” Clark v. Att’y Gen., Fla., 821 F.3d 1270, 1286 n.3 (11th
 Cir. 2016), cert. denied, 137 S. Ct. 1103 (2017).
                                               7
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 8 of 41 PageID 1795




               Wood v. Allen, 558 U.S. 290, 301, 130 S. Ct. 841, 849, 175
               L.Ed.2d 738 (2010)).
 Tharpe v. Warden, 834 F.3d 1323, 1337 (11th Cir. 2016), cert. denied, 137 S. Ct. 2298

 (2017). Also, deferential review under § 2254(d) generally is limited to the record that was

 before the state court that adjudicated the claim on the merits. See Cullen v. Pinholster,

 563 U.S. 170, 182 (2011) (stating the language in § 2254(d)(1) “requires an examination

 of the state-court decision at the time it was made”).

        Thus, “AEDPA erects a formidable barrier to federal habeas relief for prisoners

 whose claims have been adjudicated in state court.” Burt v. Titlow, 134 S. Ct. 10, 16

 (2013). “Federal courts may grant habeas relief only when a state court blundered in a

 manner so ‘well understood and comprehended in existing law’ and ‘was so lacking in

 justification’ that ‘there is no possibility fairminded jurists could disagree.’” Tharpe, 834

 F.3d at 1338 (quoting Richter, 562 U.S. at 102-03). This standard is “meant to be” a

 “difficult” one to meet. Richter, 562 U.S. at 102. A district court’s obligation is “to train its

 attention” on the legal and factual basis for the state court’s ruling, not to “flyspeck the

 state court order or grade it.” Meders v. Warden, Ga. Diagnostic Prison, 911 F.3d 1335,

 1349 (11th Cir. 2019) (citing Wilson, 138 S. Ct. at 1191-92), cert. denied, 140 S. Ct. 394

 (2019). Thus, to the extent that the petitioner’s claims were adjudicated on the merits in

 the state courts, they must be evaluated under 28 U.S.C. § 2254(d).

                             B. Exhaustion/Procedural Default

        There are prerequisites to federal habeas review. Before bringing a § 2254 habeas

 action in federal court, a petitioner must exhaust all state court remedies that are available

 for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To exhaust state

 remedies, the petitioner must “fairly present[]” every issue raised in his federal petition to


                                                8
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 9 of 41 PageID 1796




 the state’s highest court, either on direct appeal or on collateral review. Castille v.

 Peoples, 489 U.S. 346, 351 (1989) (emphasis omitted). Thus, to properly exhaust a claim,

 “state prisoners must give the state courts one full opportunity to resolve any

 constitutional issues by invoking one complete round of the State’s established appellate

 review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       In addressing exhaustion, the United States Supreme Court explained:

              Before seeking a federal writ of habeas corpus, a state
              prisoner must exhaust available state remedies, 28 U.S.C. §
              2254(b)(1), thereby giving the State the “‘“opportunity to pass
              upon and correct” alleged violations of its prisoners’ federal
              rights.’” Duncan v. Henry, 513 U.S. 364, 365, 115 S. Ct. 887,
              130 L.Ed.2d 865 (1995) (per curiam) (quoting Picard v.
              Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438
              (1971)). To provide the State with the necessary “opportunity,”
              the prisoner must “fairly present” his claim in each appropriate
              state court (including a state supreme court with powers of
              discretionary review), thereby alerting that court to the federal
              nature of the claim. Duncan, supra, at 365-366, 115 S. Ct.
              887; O’Sullivan v. Boerckel, 526 U.S. 838, 845, 119 S. Ct.
              1728, 144 L.Ed.2d 1 (1999).

 Baldwin v. Reese, 541 U.S. 27, 29 (2004).

       A state prisoner’s failure to properly exhaust available state remedies results in a

 procedural default which raises a potential bar to federal habeas review. The United

 States Supreme Court has explained the doctrine of procedural default as follows:

              Federal habeas courts reviewing the constitutionality of a
              state prisoner’s conviction and sentence are guided by rules
              designed to ensure that state-court judgments are accorded
              the finality and respect necessary to preserve the integrity of
              legal proceedings within our system of federalism. These
              rules include the doctrine of procedural default, under which a
              federal court will not review the merits of claims, including
              constitutional claims, that a state court declined to hear
              because the prisoner failed to abide by a state procedural rule.




                                             9
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 10 of 41 PageID 1797




                 See, e.g., Coleman,[6] supra, at 747-748, 111 S. Ct. 2546;
                 Sykes,[7] supra, at 84-85, 97 S. Ct. 2497. A state court’s
                 invocation of a procedural rule to deny a prisoner’s claims
                 precludes federal review of the claims if, among other
                 requisites, the state procedural rule is a nonfederal ground
                 adequate to support the judgment and the rule is firmly
                 established and consistently followed. See, e.g., Walker v.
                 Martin, 562 U.S. --, --, 131 S. Ct. 1120, 1127-1128, 179
                 L.Ed.2d 62 (2011); Beard v. Kindler, 558 U.S. --, --, 130 S. Ct.
                 612, 617-618, 175 L.Ed.2d 417 (2009). The doctrine barring
                 procedurally defaulted claims from being heard is not without
                 exceptions. A prisoner may obtain federal review of a
                 defaulted claim by showing cause for the default and
                 prejudice from a violation of federal law. See Coleman, 501
                 U.S., at 750, 111 S. Ct. 2546.

 Martinez v. Ryan, 132 S. Ct. 1309, 1316 (2012). Thus, procedural defaults may be

 excused under certain circumstances. Notwithstanding that a claim has been procedurally

 defaulted, a federal court may still consider the claim if a state habeas petitioner can show

 either (1) cause for and actual prejudice from the default; or (2) a fundamental miscarriage

 of justice. Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010). In order for a petitioner to

 establish cause,

                 the procedural default “must result from some objective factor
                 external to the defense that prevented [him] from raising the
                 claim and which cannot be fairly attributable to his own
                 conduct.” McCoy v. Newsome, 953 F.2d 1252, 1258 (11th Cir.
                 1992) (quoting Carrier, 477 U.S. at 488, 106 S. Ct. 2639).[8]
                 Under the prejudice prong, [a petitioner] must show that “the
                 errors at trial actually and substantially disadvantaged his
                 defense so that he was denied fundamental fairness.” Id. at
                 1261 (quoting Carrier, 477 U.S. at 494, 106 S. Ct. 2639).

 Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).



        6
            Coleman v. Thompson, 501 U.S. 722 (1991).
        7
            Wainwright v. Sykes, 433 U.S. 72 (1977).
        8
            Murray v. Carrier, 477 U.S. 478 (1986).
                                               10
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 11 of 41 PageID 1798




        In the absence of a showing of cause and prejudice, a petitioner may receive

 consideration on the merits of a procedurally defaulted claim if the petitioner can establish

 that a fundamental miscarriage of justice, the continued incarceration of one who is

 actually innocent, otherwise would result. The Eleventh Circuit has explained:

               [I]f a petitioner cannot show cause and prejudice, there
               remains yet another avenue for him to receive consideration
               on the merits of his procedurally defaulted claim. “[I]n an
               extraordinary case, where a constitutional violation has
               probably resulted in the conviction of one who is actually
               innocent, a federal habeas court may grant the writ even in
               the absence of a showing of cause for the procedural default.”
               Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This exception
               is exceedingly narrow in scope,” however, and requires proof
               of actual innocence, not just legal innocence. Johnson v.
               Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001).

 Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it is more

 likely than not that no reasonable juror would have convicted him’ of the underlying

 offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (quoting Schlup v.

 Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be credible,’ a claim of actual

 innocence must be based on reliable evidence not presented at trial.” Calderon v.

 Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324). With the rarity

 of such evidence, in most cases, allegations of actual innocence are ultimately summarily

 rejected. Schlup, 513 U.S. at 324.

                        C. Ineffective Assistance of Trial Counsel

        “The Sixth Amendment guarantees criminal defendants the effective assistance of

 counsel. That right is denied when a defense attorney’s performance falls below an

 objective standard of reasonableness and thereby prejudices the defense.” Yarborough




                                              11
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 12 of 41 PageID 1799




 v. Gentry, 540 U.S. 1, 5 (2003) (per curiam) (citing Wiggins v. Smith, 539 U.S. 510, 521

 (2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)).

               To establish deficient performance, a person challenging a
               conviction must show that “counsel’s representation fell below
               an objective standard of reasonableness.” [Strickland,] 466
               U.S. at 688, 104 S. Ct. 2052. A court considering a claim of
               ineffective assistance must apply a “strong presumption” that
               counsel’s representation was within the “wide range” of
               reasonable professional assistance. Id., at 689, 104 S. Ct.
               2052. The challenger’s burden is to show “that counsel made
               errors so serious that counsel was not functioning as the
               ‘counsel’ guaranteed the defendant by the Sixth Amendment.”
               Id., at 687, 104 S. Ct. 2052.

               With respect to prejudice, a challenger must demonstrate “a
               reasonable probability that, but for counsel’s unprofessional
               errors, the result of the proceeding would have been different.
               A reasonable probability is a probability sufficient to
               undermine confidence in the outcome.” Id., at 694, 104 S. Ct.
               2052. It is not enough “to show that the errors had some
               conceivable effect on the outcome of the proceeding.” Id., at
               693, 104 S. Ct. 2052. Counsel’s errors must be “so serious as
               to deprive the defendant of a fair trial, a trial whose result is
               reliable.” Id., at 687, 104 S. Ct. 2052.

 Richter, 562 U.S. at 104. The Eleventh Circuit has recognized “the absence of any iron-

 clad rule requiring a court to tackle one prong of the Strickland test before the other.”

 Ward, 592 F.3d at 1163. Since both prongs of the two-part Strickland test must be

 satisfied to show a Sixth Amendment violation, “a court need not address the performance

 prong if the petitioner cannot meet the prejudice prong, and vice-versa.” Id. (citing

 Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in Strickland: “If it is

 easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,

 which we expect will often be so, that course should be followed.” Strickland, 466 U.S. at

 697.




                                              12
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 13 of 41 PageID 1800




        A state court’s adjudication of an ineffectiveness claim is accorded great

 deference.

               “[T]he standard for judging counsel’s representation is a most
               deferential one.” Richter, - U.S. at -, 131 S. Ct. at 788. But
               “[e]stablishing that a state court’s application of Strickland was
               unreasonable under § 2254(d) is all the more difficult. The
               standards created by Strickland and § 2254(d) are both highly
               deferential, and when the two apply in tandem, review is
               doubly so.” Id. (citations and quotation marks omitted). “The
               question is not whether a federal court believes the state
               court’s determination under the Strickland standard was
               incorrect but whether that determination was unreasonable -
               a substantially higher threshold.” Knowles v. Mirzayance, 556
               U.S. 111, 123, 129 S. Ct. 1411, 1420, 173 L.Ed.2d 251 (2009)
               (quotation marks omitted). If there is “any reasonable
               argument that counsel satisfied Strickland’s deferential
               standard,” then a federal court may not disturb a state-court
               decision denying the claim. Richter, - U.S. at -, 131 S. Ct. at
               788.

 Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014); Knowles v. Mirzayance,

 556 U.S. 111, 123 (2009). In other words, “[i]n addition to the deference to counsel’s

 performance mandated by Strickland, the AEDPA adds another layer of deference--this

 one to a state court’s decision--when we are considering whether to grant federal habeas

 relief from a state court’s decision.” Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir.

 2004). As such, “[s]urmounting Strickland’s high bar is never an easy task.” Padilla v.

 Kentucky, 559 U.S. 356, 371 (2010).

                      VI. Findings of Fact and Conclusions of Law

                                A. Grounds One and Three

        As ground one, Mincey asserts that his rights to a fair trial and due process of law

 were violated when the prosecutor (Ms. Vanessa Albaum) made improper comments in




                                              13
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 14 of 41 PageID 1801




 her opening statement. See Petition at 20 (citing Tr. at 158-59). The challenged

 comments are as follows.

                       Members of the jury. I will murder you. I will murder you
                in your sleep. Bitch, I hope you die and burn in hell. Those are
                the words of this defendant before he grabs an eight-inch knife
                and lunges at the victim, slashing her throat.

                         It’s early morning on October 15th, 2012. The victim,
                Miss Delvena Patterson, she’s home, sleeping in her
                apartment with her boyfriend of 18 years, Mr. Edward
                McAllister. There’s a knock at the bedroom door. It’s the
                defendant. He’s drunk. He’d been drinking all weekend and
                he reeks of alcohol. He accuses the victim of stealing money
                from him. He threatens her multiple times, calling her bitch,
                saying, I will murder you in your sleep; I hope you die and burn
                in hell.

                        He grabs a knife, lunges toward the victim, slashing her
                throat. She falls to the ground, grasping her neck as the blood
                drips down her body.

 Tr. at 158-59. Mincey maintains the prosecutor’s remarks were improper because there

 is a presumption of innocence, and the State has the burden to prove each and every

 element of the charge beyond a reasonable doubt. See Petition at 21. According to

 Mincey, the prosecutor acted as “an unsworn witness,” id. at 20, and was not subject to

 cross-examination, see id. at 21. Additionally, as ground three, Mincey asserts that his

 due process right was violated when the prosecutor engaged in “unconstitutional burden

 shifting.” Id. at 23-24.

        Respondents argue that Mincey did not exhaust these claims in the state courts,

 and therefore the claims are procedurally barred. See Response at 9-12, 14-16. The

 Court agrees that the claims have not been exhausted, and are therefore procedurally

 barred since Mincey failed to raise the claims in a procedurally correct manner. Mincey

 has not shown either cause excusing the default or actual prejudice resulting from the


                                              14
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 15 of 41 PageID 1802




 bar. Moreover, he has failed to identify any fact warranting the application of the

 fundamental miscarriage of justice exception.

        Even assuming Mincey’s claims are not procedurally barred, Mincey is not entitled

 to relief. As to ground three, Mincey neither alleges any specific facts supporting his claim

 nor elaborates on how the prosecutor’s misconduct shifted the burden of proof. In the

 state courts, Mincey raised similar claims in ground two on direct appeal, see Resp. Ex.

 B5 at 35-46; B7 at 12-15, and ground seven of his amended Rule 3.850 motion, see

 Resp. Ex. D1 at 26-34. In his request for post-conviction relief, Mincey asserted that

 counsel was ineffective because she failed to object to the prosecutor’s improper

 comments in the opening and closing statements. See id. The circuit court denied the

 amended Rule 3.850 motion as to the ineffectiveness claims, stating in pertinent part:

                      Defendant alleges his counsel was ineffective for [not]
               objecting to improper statements made during the State’s
               opening statements and closing arguments.[9] These
               statements allegedly prejudiced Defendant because they
               shifted the burden of [proof] from the State to Defendant,
               which stripped Defendant of his presumption of innocence.
               Furthermore, Defendant contends these statements
               presented facts not in evidence at trial and were knowingly
               false so as to inflame the jury.

                       During closing arguments[,] a prosecutor may point out
               inferences that can be reasonably drawn from the evidence at
               trial. Jones v. State, 949 So. 2d 1021, 1032 (Fla. 2006).
               Likewise, a prosecutor may “state his or her contention
               relative to what conclusions may be drawn from the evidence.”
               Evans v. State, 838 So. 2d 1090, 1094 (Fla. 2002). “In order
               for a prosecutor’s comments to merit a new trial, the
               comments must either deprive the defendant of a fair trial and
               impartial trial, materially contribute to the conviction, be so
               harmful or fundamentally tainted as to require a new trial, or


        9
         In his amended Rule 3.850 motion, Mincey cites several excerpts from the
 prosecutor’s opening and closing arguments. See Resp. Ex. D1 at 26-34.


                                              15
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 16 of 41 PageID 1803




             be so inflammatory that they might have influenced the jury to
             reach a more severe verdict than that [sic] it would have
             otherwise.” Spencer v. State, 649 So. 2d 377, 383 (Fla. 1994).
             However, while a comment may be improper, a mistrial may
             not be warranted if the “comment was not so egregious as to
             fundamentally undermine the reliability of the jury’s
             recommendation.” Davis v. State, 604 [S]o. 2d 794, 798 (Fla.
             1992). Furthermore, in a postconviction setting, an ineffective
             assistance of counsel claim asserting a failure of the trial
             counsel to object to improper comments made by the
             prosecution can be summarily denied for lack of prejudice
             when extensive evidence of guilt was presented at the trial.
             Franqui v. State, 59 So. 3d 82 (Fla. 2011).

                     The record reflects the victim and Mr. McAllister
             testified Defendant made threats towards the victim such as
             “that [expletive] stole my money,” “I wish she’d die in her
             sleep,” “[He]’ll cut my throat,” “I’d kill her in her sleep,” and “I
             wish she’d burn in hell.” (Ex. F at 195-96, 278).[10] Killing and
             murdering are synonymous; therefore, the State did not argue
             facts not in evidence, but rather made a reasonable inference
             from the facts presented at trial. Jones, 949 So. 2d at 1032.

                    The record further reflects the victim testified she saw
             the cut inflicted by Defendant in the mirror, and saw skin and
             flesh hanging from her neck. (Ex. F at 206.) Likewise, Mr.
             McAllister testified he saw skin hanging off the victim’s neck.
             (Ex. F at 287.) The emergency room physician testified skin
             and tissue had been cut that required fourteen stitches. (Ex.
             F at 256-58.) Furthermore, the treating physician testified
             while the cuts turned out to be non-life threatening, they were
             located in an area that is sensitive and potentially serious. (Ex.
             F at 256, 258.) Accordingly, there was record evidence to
             support the State’s comments regarding the victim’s injuries.

                     The record also reflects Ms. Adona testified that the
             absence of Defendant’s DNA on the knife does not mean
             Defendant did not handle the knife. (Ex. F at 372-74.)
             Furthermore, the victims testified Defendant handled the
             knife. (Ex. F at 202-04, 284-91.) Again, the State’s opening
             argument correctly reflects the facts that were eventually
             produced at trial. The State’s recitation of these facts in


       10
           See Tr. at 195-96 (Delvena Patterson’s trial testimony), 278, 352 (Edward
 McAllister’s trial testimony).


                                             16
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 17 of 41 PageID 1804




              opening statements did not shift the burden of proof to
              Defendant. Instead, the statements merely outlined what the
              evidence would show.

                     Defendant also lists a number of other alleged
              improper statements, which the Court finds did not shift the
              burden of [proof], elicit sympathy with the jury, or introduce
              facts not in evidence. Evans, 838 So. 2d at 1094. As none of
              these comments were improper, counsel cannot be found
              ineffective for failing to raise a meritless argument. Hitchcock,
              991 So. 2d at 361. Moreover, as previously noted above,
              extensive evidence of guilt was presented at trial via witness
              testimony. Accordingly, there is no reasonable probability the
              outcome of the trial would have been different had these
              comments not been made. Franqui, 59 So. 3d at 82. Based
              on the above analysis, Defendant has failed to demonstrate
              deficient performance or prejudice; therefore, Ground Seven
              is without merit.

 Id. at 51-53. The appellate court affirmed the circuit court’s denial of Mincey’s amended

 Rule 3.850 motion per curiam without issuing a written opinion. Resp. Ex. D2.

       The United States Court of Appeals for the Eleventh Circuit has stated:

                     “To find prosecutorial misconduct, a two-pronged test
              must be met: (1) the remarks must be improper, and (2) the
              remarks must prejudicially affect the substantial rights of the
              defendant.” United States v. Eyster, 948 F.2d 1196, 1206
              (11th Cir. 1991). To satisfy the second prong, the prosecutor’s
              improper remarks must have “so infected the trial with
              unfairness as to make the resulting conviction a denial of due
              process.” Darden v. Wainwright, 477 U.S. 168, 181, 106 S.Ct.
              2464, 2471, 91 L.Ed.2d 144 (1986) (quotation marks omitted);
              see also Romine v. Head, 253 F.3d 1349, 1366 (11th Cir.
              2001) (explaining that “habeas relief is due to be granted for
              improper prosecutorial argument at sentencing only where
              there has been a violation of due process, and that occurs if,
              but only if, the improper argument rendered the sentencing
              stage trial fundamentally unfair”).

                     In determining whether arguments are
                     sufficiently egregious to result in the denial of
                     due process, we have considered the
                     statements in the context of the entire
                     proceeding, including factors such as: (1)


                                             17
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 18 of 41 PageID 1805




                      whether the remarks were isolated, ambiguous,
                      or unintentional; (2) whether there was a
                      contemporaneous objection by defense
                      counsel; (3) the trial court’s instructions; and (4)
                      the weight of aggravating and mitigating factors.

               Land v. Allen, 573 F.3d 1211, 1219-20 (11th Cir. 2009) (per
               curiam) (citing Romine, 253 F.3d at 1369-70).

 Conner v. GDCP Warden, 784 F.3d 752, 769 (11th Cir. 2015).

        Here, the record reflects that the prosecutor’s remarks were not improper. Instead,

 the prosecutor’s comments were an accurate account of the evidence that was ultimately

 presented. At trial, Patterson and McAllister testified that Mincey threatened the victim

 and accused her of stealing his money. See Tr. at 195-96, 278, 352. Before the State’s

 opening statement, the trial court instructed the jury as follows:

                        Before proceeding further, it will be helpful if you
               understand how a trial is conducted. At the beginning of the
               trial, the attorneys will have an opportunity, if they wish, to
               make an opening statement. The opening statement gives the
               attorneys a chance to tell you what evidence they believe will
               be presented during the trial. What the lawyers say is not
               evidence, and you are not to consider it as such.

 Id. at 153. After the State and defense rested their cases, the trial court stated: “Please

 remember that what the attorneys say is not evidence or your instructions on the law. Id.

 at 398. After closing arguments, the court instructed the jury, among other relevant legal

 principles, on the State’s burden of proof and the presumption of innocence. See id. at

 448-66. It is presumed that the jury reached its verdict solely on the evidence presented

 and was not improperly influenced by the prosecutor’s opening and closing statements.

 See United States v. Roy, 855 F.3d 1133, 1187 (11th Cir. 2017) (“We have obediently

 followed and repeated the Supreme Court’s direction that we presume juries follow their

 instructions.”) (citations omitted), cert. denied, 138 S. Ct. 1279 (2018). Moreover, even if


                                              18
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 19 of 41 PageID 1806




 the prosecutor’s remarks were improper, they did not “so infect[] the trial with unfairness

 as to make the resulting conviction a denial of due process.” Darden v. Wainwright, 477

 U.S. 168, 181 (1986). Accordingly, Mincey is not entitled to federal habeas relief on

 grounds one and three.

                                       B. Ground Two

        Next, Mincey asserts that the trial court erred when it reclassified the original

 charge (aggravated battery with a deadly weapon) to attempted second-degree murder

 with a weapon.11 See Petition at 21-23. According to Mincey, the trial court engaged in

 “judicial vindictiveness” when it “overlooked” the prosecutor’s “reclassification” and

 “upgrade” of the offense, id. at 22, thus violating his right to due process of law, see id. at

 23. Respondents argue that Mincey did not exhaust this federal due process claim in the

 state courts, and thus, the claim is procedurally barred. See Response at 12-14. The

 Court agrees that the due process claim has not been exhausted, and is therefore

 procedurally barred since Mincey failed to raise the claim in a procedurally correct

 manner. Mincey has not shown either cause excusing the default or actual prejudice

 resulting from the bar. Moreover, he has failed to identify any fact warranting the

 application of the fundamental miscarriage of justice exception.

        Even assuming Mincey’s federal due process claim is not procedurally barred,

 Mincey is not entitled to relief. Mincey raised a similar claim in ground one of his amended

 Rule 3.850 motion. See Resp. Ex. D1 at 8-9. In his request for post-conviction relief, he




        11
          See Resp. Ex. B1 at 8 (Information charging Mincey with aggravated battery
 with a deadly weapon), 50-51 (Amended Information charging Mincey with attempted
 second-degree murder with a weapon).


                                               19
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 20 of 41 PageID 1807




 asserted that counsel was ineffective because she failed to object to the prosecutor’s

 “vindictiveness” in amending the Information. See id. at 8. The circuit court denied the

 amended Rule 3.850 motion as to the ineffectiveness claim, stating in pertinent part:

              The record reflects Defendant, the victim, and Edward
              McAllister, the victim’s boyfriend, were all living together at the
              time of the incident. (Ex. F at 179, 185-86, 268-69.) After a
              weekend of partying, Defendant had knocked on the bedroom
              door of the victim and Mr. McAllister, requesting to talk with
              Mr. McAllister. (Ex. F at 192, 270-76.) Defendant accused the
              victim of stealing money from him and became irate and
              belligerent. (Ex. F at 193-96, 276-79.) Tensions temporarily
              receded, at which time Mr. McAllister went to the kitchen and
              brought back to the bedroom with him a cantaloupe, paring
              knife, and fork. (Ex. F at 198-201, 280-82.)

                     Eventually, Defendant began to get loud and
              aggressive again, at which point the victim exited her
              bedroom to verbally confront Defendant. (Ex. F. at 202, 283).
              Both Mr. McAllister and the victim observed Defendant walk
              quickly from the kitchen towards the victim carrying a knife.
              (Ex. F at 202-04, 284-91.) Once he reached the victim, he cut
              her throat. (Ex. F at 202-04, 284-91.)

                     ....

                     Lastly, Defendant claims the State was vindictive in
              amending the information from aggravated battery to
              attempted second degree murder, because the State knew
              Defendant was intoxicated. As outlined above, the evidence
              supported the charge of attempted second degree murder
              and a jury found Defendant guilty of the offense. The State
              cannot be faulted for filing charges supported by the evidence.
              See Rosser v. State, 658 So. 2d 175, 176 (Fla. 3d DCA 1995)
              (noting that “[i]t is settled that the State may substantively
              amend its charging document during trial, even over the
              objection of the defendant, unless there is a showing of
              prejudice to the substantial rights of the defendant.”) No such
              prejudice existed here. Accordingly, for the above stated
              reasons, Defendant is not entitled to relief on Ground One.

 Id. at 44-46. The appellate court affirmed the circuit court’s denial of Mincey’s amended

 Rule 3.850 motion per curiam without issuing a written opinion. Resp. Ex. D2.


                                              20
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 21 of 41 PageID 1808




        The record reflects the following pertinent facts. On November 5, 2012, the State

 filed an Information, charging Mincey with aggravated battery with a deadly weapon,

 arising from the October 15, 2012 incident. See Resp. Ex. B1 at 8. The trial court granted

 the State’s motion for continuance, id. at 41, and extended the speedy trial period through

 May 10, 2013, id. at 42. The State filed an Amended Information, charging Mincey with

 attempted murder in the second degree (with a weapon), on April 25, 2013, and the trial

 began on May 6, 2013. The State was permitted to file an Amended Information. See

 Pezzo v. State, 903 So. 2d 960, 962 (Fla. 1st DCA 2005) (holding that the State may file

 a charging document at any time within the speedy trial period, and the State may amend

 an Information after the speedy trial time expires, however, the State may not circumvent

 the intent and effect of the speedy trial rule by lying in wait until the speedy trial time

 expires and then amending an existing Information in such a way that results in the levying

 of new charges); see also Fla. R. Crim. P. 3.191(a) (stating a person charged with a felony

 must be brought to trial within 175 days of arrest). Additionally, the State’s amendment

 did not prejudice Mincey in the preparation of his defense. See State v. Garcia, 692 So.

 2d 984, 986 (Fla. 3d DCA 1997) (stating “the State may amend an information or charging

 document at any time before or during trial, in the absence of prejudice to the defense”).

 As such, Mincey is not entitled to federal habeas relief on ground two.

                                     C. Ground Four

        Next, Mincey asserts that his due process right was violated when the prosecutor

 gave “personal opinions during closing arguments.” Petition at 24. He maintains that the

 prosecutor presented “false facts and failed to correct false testimony” during closing




                                             21
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 22 of 41 PageID 1809




 arguments, thereby violating Giglio v. United States, 405 U.S. 150 (1972). Petition at 24-

 25 (citing Tr. at 398, 401, 430-31). The challenged comments are as follows.

                    Members of the jury. I will murder you in your
              sleep. Bitch, die and burn in hell. Those are the
              defendant’s words on October 15th, 2012, before he
              grabbed that eight-inch knife that you saw today and
              slashed the victim’s throat.

                    At this point, you’ve heard all the testimony and you’ve
              seen all the evidence. And the State has proven to you
              beyond a reasonable doubt that on that date, this defendant
              attempted to kill Miss Patterson when he took that knife
              and lunged it at her throat. . . .

                     ....

                     We heard that the witness, Mr. McAllister, he did grab
              that knife. The defendant just didn’t let go. How did he cut
              his hand? Because there was some resistance. He
              grabbed that knife by the blade to get it away from the
              defendant.

                     ....

                     And both the witnesses that took the stand, the victim,
              Miss Patterson, Mr. McAllister, you heard they have
              somewhat of a criminal history. They admitted that. But they
              were also honest with you, and told you what happened
              October 15th. We know that th[e] defendant grabbed that
              knife.

                     ....

              It’s three quick stabs, one arm motion, consistent with
              how the victim and the defense say, was not able to draw
              blood in time. That’s why there’s no blood on the knife.

 Tr. at 398-99, 401, 430-31 (emphasis added).




                                            22
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 23 of 41 PageID 1810




        Respondents argue that Mincey did not exhaust this claim in the state courts,12

 and therefore the claim is procedurally barred. See Response at 16-17. The Court agrees

 that the claim has not been exhausted, and is therefore procedurally barred since Mincey

 failed to raise the claim in a procedurally correct manner. Mincey has not shown either

 cause excusing the default or actual prejudice resulting from the bar. Moreover, he has

 failed to identify any fact warranting the application of the fundamental miscarriage of

 justice exception.

        Even assuming Mincey’s federal due process/Giglio claim is not procedurally

 barred, Mincey is not entitled to relief. Viewing the prosecutor’s remarks in context, the

 statements were not improper in light of the evidence presented at trial. See Smith v.

 Sec’y, Dep’t of Corr., 572 F.3d 1327, 1335 (11th Cir. 2009) (“Accurate statements [in the

 prosecutor’s closing argument] do not violate the Giglio rule.”). As such, Mincey is not

 entitled to federal habeas relief on ground four.

                                         D. Ground Five

        Mincey asserts that appellate counsel was ineffective because she failed to advise

 him of the availability of certiorari review under the Criminal Justice Act (CJA). Petition at

 27. Mincey states in pertinent part:

                 Under the “Criminal Justice Act” it clearly states that promptly
                 after the court of appeals decision[,] appointed counsel must
                 advi[s]e the client in writing of the right to seek further review
                 by filing a “writ of certiorari” with the United States Supreme
                 Court . . . .




        12
             See Petition at 10 (conceding that he did not exhaust the claim).
                                                23
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 24 of 41 PageID 1811




 Id. at 28.13 Respondents argue that Mincey did not exhaust this claim in the state courts,

 and thus, the claim is procedurally barred. See Response at 17-18, 49. Again, the Court

 agrees that the claim has not been exhausted, and is therefore procedurally barred since

 Mincey failed to raise the claim in a procedurally correct manner.14 Mincey has not shown

 either cause excusing the default or actual prejudice resulting from the bar. Moreover, he

 has failed to identify any fact warranting the application of the fundamental miscarriage

 of justice exception.

        Even assuming Mincey’s ineffectiveness claim is not procedurally barred, Mincey

 is not entitled to relief. As stated in Strickland: “If it is easier to dispose of an

 ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will

 often be so, that course should be followed.”15 Strickland, 466 U.S. at 697. Thus, even

 assuming arguendo deficient performance by appellate counsel (for failing to inform

 Mincey of his right to file a petition for writ of certiorari with the United States Supreme



        13
             The Eleventh Circuit’s CJA plan requires counsel, upon receiving an adverse
 decision, to: (1) inform the client of the right to petition the Eleventh Circuit for a panel
 rehearing or rehearing en banc, or to petition the Supreme Court for certiorari review; and
 (2) to file such a petition, but only if (a) the defendant requests such a petition in writing,
 and (b) “in counsel’s considered judgment sufficient grounds exist.” 11th Cir. CJA Plan,
 Addendum Four, § (f)(5).
        14
           Rule 9.141(d)(5) of the Florida Rules of Appellate Procedure states: “A petition
 alleging ineffective assistance of appellate counsel on direct review shall not be filed more
 than 2 years after the judgment and sentence become final on direct review unless it
 alleges under oath with a specific factual basis that the petitioner was affirmatively misled
 about the results of the appeal by counsel. In no case shall a petition alleging ineffective
 assistance of appellate counsel on direct review be filed more than 4 years after the
 judgment and sentence become final on direct review.”
        15
         Claims of ineffective assistance of appellate counsel are governed by the same
 standards applied to trial counsel under Strickland. Philmore v. McNeil, 575 F.3d 1251,
 1264 (11th Cir. 2009).


                                               24
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 25 of 41 PageID 1812




 Court), Mincey has not shown any resulting prejudice. He has not shown that a

 reasonable probability exists that the outcome of the case would have been different if

 appellate counsel had acted as Mincey claims she should have. Accordingly, Mincey is

 not entitled to federal habeas relief on ground five.

                                       E. Ground Six

        As ground six, Mincey asserts that counsel was ineffective because she waived

 his right to be present for depositions to perpetuate the testimony of Patterson (the victim)

 and McAllister in violation of his Sixth Amendment Confrontation Clause right.16 See

 Petition at 28-30. Mincey maintains that Patterson and McAllister gave false and

 inconsistent testimony at trial. See id. at 29 (citing Tr. at 286). Respondents argue that

 Mincey did not exhaust this ineffectiveness claim in the state courts, and thus, the claim

 is procedurally barred. See Response at 18-19, 49. The Court agrees that the claim has

 not been exhausted, and is therefore procedurally barred since Mincey failed to raise the

 claim in a procedurally correct manner. Mincey has not shown either cause excusing the

 default or actual prejudice resulting from the bar.17 Moreover, he has failed to identify any

 fact warranting the application of the fundamental miscarriage of justice exception.

        Even assuming Mincey’s ineffectiveness claim is not procedurally barred, Mincey

 is not entitled to relief. In evaluating the performance prong of the Strickland



        16
          A criminal defendant has the right “to be confronted with the witnesses against
 him.” U.S. Const. amend. VI.
        17
           To overcome the default, a prisoner must also demonstrate that the underlying
 ineffective-assistance-of-trial-counsel claim is a substantial one, which is to say that the
 prisoner must demonstrate that the claim has some merit." Martinez, 132 S. Ct. at 1309.
 As discussed in the alternative merits analysis that follows, this ineffectiveness claim
 lacks any merit. Therefore, Mincey has not shown that he can satisfy an exception to the
 bar.
                                              25
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 26 of 41 PageID 1813




 ineffectiveness inquiry, there is a strong presumption in favor of competence. See

 Anderson v. Sec’y, Fla. Dep’t of Corr., 752 F.3d 881, 904 (11th Cir. 2014). The inquiry is

 “whether, in light of all the circumstances, the identified acts or omissions were outside

 the wide range of professionally competent assistance.” Strickland, 466 U.S. at 690.

 “[H]indsight is discounted by pegging adequacy to ‘counsel’s perspective at the time’ . . .

 and by giving a ‘heavy measure of deference to counsel’s judgments.’” Rompilla v. Beard,

 545 U.S. 374, 381 (2005). Thus, Mincey must establish that no competent attorney would

 have taken the action that his counsel chose.

        Notably, the test for ineffectiveness is neither whether counsel could have done

 more nor whether the best criminal defense attorneys might have done more; in

 retrospect, one may always identify shortcomings. Waters v. Thomas, 46 F.3d 1506, 1514

 (11th Cir. 1995) (stating that “perfection is not the standard of effective assistance”)

 (quotations omitted). Instead, the test is whether what counsel did was within the wide

 range of reasonable professional assistance. Ward, 592 F.3d at 1164 (quotations and

 citation omitted); Dingle v. Sec’y for Dep’t of Corr., 480 F.3d 1092, 1099 (11th Cir. 2007)

 (“The question is whether some reasonable lawyer at the trial could have acted as

 defense counsel acted in the trial at issue and not what ‘most good lawyers’ would have

 done.”) (citation omitted).

        In the instant action, Patterson and McAllister testified at trial. See Tr. at 178-251,

 266-353. Defense counsel cross-examined them, see id. at 232-45, 250-51, 321-44, and

 impeached McAllister with statements he had made in his deposition, see id. at 333-35.

 Notably, a defendant is not entitled to be present during a discovery deposition pursuant

 to Florida Rule of Civil Procedure 3.220(h). See Lopez v. State, 888 So. 2d 693, 701 (Fla.



                                              26
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 27 of 41 PageID 1814




 1st DCA 2004) (citing Fla. R. Civ. P. 3.220(h)(7)). On this record, Mincey has failed to

 carry his burden of showing that his counsel’s representation fell outside that range of

 reasonably professional assistance. Even assuming arguendo deficient performance by

 defense counsel, Mincey has not shown any resulting prejudice. He has not shown that

 a reasonable probability exists that the outcome of the case would have been different if

 counsel had acted as Mincey claims she should have. His ineffectiveness claim is without

 merit since he has shown neither deficient performance nor resulting prejudice.

 Accordingly, Mincey is not entitled to federal habeas relief on ground six.

                                      F. Ground Seven

        Mincey asserts that counsel was ineffective because she misadvised him to: (a)

 not testify at trial, and (b) reject the State’s plea offer. See Petition at 30-31. Respondents

 argue that Mincey did not exhaust these ineffectiveness claims in the state courts, and

 thus, the claims are procedurally barred. See Response at 19-21, 50. The Court agrees

 that the claims have not been exhausted, and are therefore procedurally barred since

 Mincey failed to raise the claims in a procedurally correct manner. Mincey has not shown

 either cause excusing the default or actual prejudice resulting from the bar.18 Moreover,

 he has failed to identify any fact warranting the application of the fundamental miscarriage

 of justice exception.

        Even assuming Mincey’s ineffectiveness claims are not procedurally barred,

 Mincey is not entitled to relief. As ground 7(a), Mincey states that he was not permitted




        18
          As discussed in the alternative merits analysis that follows, these ineffectiveness
 claims lack any merit. Therefore, Mincey has not shown that he can satisfy an exception
 to the bar. See Martinez, 132 S. Ct. at 1309.
                                               27
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 28 of 41 PageID 1815




 “the opportunity to bring clarity to the dark areas of trial hearing testimony” and address

 “the inconsistencies.” Petition at 30. At trial, the following colloquy ensued.

                       THE COURT: All right. Mr. Mincey, all I -- you’ve
                 spoken to your attorneys about your right to testify.

                        THE DEFENDANT: Yes, I have, Your Honor.

                          THE COURT: And if you chose to testify, you certainly
                 could. And as you’ve seen, the witnesses that were called by
                 the State, you would be cross examined -- just like those
                 witnesses were cross examined by your attorneys, you would
                 be cross examined by the prosecutor. Do you understand
                 that, if you took the stand?

                        THE DEFENDANT: Yes, I do.

                         THE COURT: And you have a right not to take the
                 stand, and I understand from your attorneys you’ve elected
                 that right. And if you wish, this is an option that the defendant
                 has; the Court could instruct the jury they’re not to consider
                 that in any way. You may remember I’ve already instructed
                 the jury of your right to remain silent [19].

                        So[,] you’ve had enough time to discuss this decision
                 with your attorneys?

                        THE DEFENDANT: Absolutely, Your Honor.

                        THE COURT: Okay. And you’ve made a decision with
                 their assistance.

                        THE DEFENDANT: Yes, I have, Your Honor.

                         THE COURT: Do you have any questions about your
                 right to testify?

                        THE DEFENDANT: No, Your Honor.

                        THE COURT: Okay. All right. Anything else?




        19
             See Tr. at 156.


                                                28
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 29 of 41 PageID 1816




 Tr. at 388-89.

       On this record, Mincey has failed to carry his burden of showing that his counsel’s

 representation fell outside that range of reasonably professional assistance. Even

 assuming arguendo deficient performance by defense counsel, Mincey has not shown

 any resulting prejudice. He has not shown that a reasonable probability exists that the

 outcome of the case would have been different if counsel had advised him in the manner

 he suggests. His ineffectiveness claim is without merit since he has shown neither

 deficient performance nor resulting prejudice. Accordingly, Mincey is not entitled to

 federal habeas relief on ground 7(a).

       Turning to the merits of ground 7(b), Mincey asserts that counsel misadvised him,

 causing him to reject the State’s 6.75-year plea offer and ultimately receive a ten-year

 sentence. See Petition at 30. Mincey raised similar claims in grounds one and three of

 his amended Rule 3.850 motion. See Resp. Ex. D1 at 4-10, 12-15. The circuit court

 denied the amended Rule 3.850 motion as to these grounds, stating in pertinent part:

                Regarding Defendant’s claim that counsel abandoned him by
                not consulting with him prior to rejecting a plea and seeking a
                continuance, the record refutes this claim. At a hearing on
                March 21, 2013, Defendant and the State had reached a
                negotiated plea deal. (Ex. E at 4-5.)[20]. During the plea
                colloquy, the State informed the Court that it was aware of
                DNA evidence that possibly could exonerate Defendant in the
                form of a preliminary report indicating Defendant was
                excluded as a possible contributor to DNA found on the knife.
                (Ex. E at 10-11.) At that point, defense counsel withdrew the
                guilty plea and asked for a continuance. (Ex. E at 12.) The
                Court then advised Defendant that a continuance would result
                in the waiver of speedy trial and temporarily passed the case
                so counsel could discuss the matter with Defendant. (Ex. E at
                12-13.)


       20
            See D1 at 69-84, March 21, 2013 Transcript; see also B1 at 125-40.


                                              29
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 30 of 41 PageID 1817




                         Upon recalling the case, Defendant, under oath, told
                 the Court he “absolutely” agreed with withdrawing the plea
                 and requesting a continuance. (Ex. E at 14.)[21]. Accordingly,
                 not only does the record reflect counsel did consult with
                 Defendant about withdrawing the plea and seeking a
                 continuance, but the record also reflects Defendant agreed
                 with counsel’s decisions. Therefore, Defendant is not entitled
                 to relief on this claim. See Kelley v. State, 109 So. 3d 811,
                 812-13 (Fla. 1st DCA 2013) (citing Stano v. State, 520 So. 2d
                 278, 279 (Fla. 1988) (holding that “[a] rule 3.850 motion
                 cannot be used to go behind representations the defendant
                 made to the trial court, and the court may summarily deny
                 post-conviction claims that are refuted by such
                 representations.”).

                        ....

                          Defendant alleges his counsel was ineffective for
                 withdrawing Defendant’s guilty plea and waiving his speedy
                 trial rights without first consulting Defendant. According to
                 Defendant, counsel’s alleged deficiency caused Defendant to
                 receive a harsher sentence by standing trial and allowed the
                 State to amend the information from aggravated battery to
                 attempted second degree murder.

                         As explained in the Court’s analysis of Ground One,
                 this claim is refuted by the record and without merit. (Ex. E at
                 4-13.) Not only does the record refute Defendant’s claim
                 counsel did not consult with Defendant regarding these two
                 matter[s], but the record specifically demonstrates Defendant
                 agreed to withdraw his plea and waive speedy trial.
                 Accordingly, Defendant has failed to demonstrate deficient
                 performance or prejudice. Therefore, Defendant is not entitled
                 to relief on Ground Three. Kelly, 109 So. 3d at 812-13 (Fla.
                 1st DCA 2013).

 Id. at 43-44, 48.

        On this record, Mincey has failed to carry his burden of showing that his counsel’s

 representation fell outside that range of reasonably professional assistance. Even



        21
             See D1 at 82.


                                               30
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 31 of 41 PageID 1818




 assuming arguendo deficient performance by defense counsel, Mincey has not shown

 any resulting prejudice.22 His ineffectiveness claim is without merit since he has shown

 neither deficient performance nor resulting prejudice. Accordingly, Mincey is not entitled

 to federal habeas relief on ground 7(b).

                                           G. Ground Eight

        As ground eight, Mincey asserts that the post-conviction court violated Florida Rule

 of Criminal Procedure 3.850 when it denied his ineffectiveness claims based on attached

 portions of the record that did not refute his claims.23 See Petition at 31-32. To the extent

 Mincey raises claims relating to the state collateral proceeding, such challenges do not

 state a basis for federal habeas relief. Indeed, the Eleventh Circuit Court of Appeals “has

 repeatedly held defects in state collateral proceedings do not provide a basis for habeas

 relief.” Carroll v. Sec’y, Dep’t of Corr., 574 F.3d 1354, 1365 (11th Cir. 2009) (citations

 omitted). “The reasoning behind this well-established principle is straightforward: a

 challenge to a state collateral proceeding does not undermine the legality of the detention




        22
         See Lafler v. Cooper, 566 U.S. 156, 163 (2012) (“In the context of pleas a
 defendant must show the outcome of the plea process would have been different with
 competent advice.”).
        23
           See Fla. R. Crim. P. 3.850(f)(5) (“If the motion is legally sufficient but all grounds
 in the motion can be conclusively resolved either as a matter of law or by reliance upon
 the records in the case, the motion shall be denied without a hearing by the entry of a
 final order. If the denial is based on the records in the case, a copy of that portion of the
 files and records that conclusively shows that the defendant is entitled to no relief shall
 be attached to the final order.”).


                                               31
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 32 of 41 PageID 1819




 or imprisonment -- i.e., the conviction itself -- and thus habeas relief is not an appropriate

 remedy.” Id. (citations omitted).

        Moreover, insofar as Mincey intends to raise an ineffectiveness claim, he fails to

 provide any facts supporting the claim. The Court is unable to decipher the factual basis

 for the claim and whether he exhausted the claim in the state courts. Therefore, Mincey

 is not entitled to federal habeas relief on ground eight.

                                       H. Ground Nine

        Next, Mincey asserts that counsel was ineffective because she failed to “conduct

 reasonable substantial investigations.” Petition at 32. According to Mincey, counsel failed

 to preserve “all available evidence for later testing,” impeach witnesses, and consult with

 a forensic expert. Id. at 32-33. Mincey maintains that he exhausted these claims when he

 filed his state post-conviction motions pursuant to Florida Rules of Criminal Procedure

 3.850 and 3.853.24 See id. at 33. Respondents argue that Mincey did not exhaust these

 claims in the state courts, and thus, the claims are procedurally barred. See Response at

 21-22. Assuming that Mincey intends to raise the same ineffectiveness of trial counsel

 claims here that he raised in grounds one and two of his amended Rule 3.850 motion in

 state court, his ineffectiveness claims are sufficiently exhausted. The circuit court denied

 the amended Rule 3.850 motion as to the ineffectiveness claims, stating in pertinent part:

                       Although Defendant has alleged purported deficiencies
               on the part of his counsel, Defendant has alleged only
               conclusory allegations of prejudice and in some instances has
               not alleged prejudice at all. Accordingly, his claims are legally


        24
           See Brown v. Sec’y for Dep’t of Corr., 530 F.3d 1335, 1337 (11th Cir. 2008)
 (stating “a Rule 3.853 proceeding involves an application for discovery only, pursuant to
 which the court lacks authority to order relief from the movant’s sentence or conviction
 based on the DNA test results.”).


                                              32
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 33 of 41 PageID 1820




                insufficient because there is not an adequate recitation of
                factual details outlining how the alleged deficient performance
                prejudiced Defendant. As previously noted above, the Court
                has already given Defendant leave to amend his claim, but his
                amended claim remains legally insufficient. (Ex. D.)
                Therefore, the Court summarily denies this claim as legally
                insufficient. Phillip, 14 So. 3d 1244.[25]

                       Even if prejudice was properly pled, Defendant’s
                claims do not warrant postconviction relief.

                       ....

                        Regarding Defendant’s allegation that counsel’s lack of
                knowledge regarding the DNA evidence demonstrates
                counsel did not adequately investigate, the record refutes this
                claim as well. At the March 21, 2013 hearing, the State
                informed the Court and defense that they had just received a
                preliminary report on the DNA analysis via e-mail. (Ex. E at
                11.)[26] Accordingly, counsel could not have known the results
                of DNA analysis because the State had just received the
                results via e-mail and had not shared them with counsel.
                Therefore, counsel’s lack of knowledge regarding the results
                of the DNA test is not indicative of a failure to adequately
                investigate. The record further refutes Defendant’s contention
                the report was not preliminary in nature. The State informed
                the Court at the March 21, 2013 hearing that it was a
                preliminary report received via e-mail; therefore, it was not the
                actual final report. (Ex. E at 11.)

                        Concerning counsel’s alleged failure to object to the
                State’s failure to have DNA testing done on a second knife
                and a fork found at the crime scene, as well as counsel’s
                failure to hire an expert to analyze the items, Defendant
                cannot demonstrate deficient performance or prejudice.

                       ....

                       The record is clear the paring knife and fork had no role
                to play in the attack and were irrelevant. The two witnesses,
                the victim and Mr. McAllister, both testified the paring knife
                and fork were in their room when the victim exited the


       25
            See Phillip v. State, 14 So. 3d 1243 (Fla. 2d DCA 2009).
       26
            See Resp. Ex. B1 at 135.
                                               33
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 34 of 41 PageID 1821




             bedroom and Defendant grabbed a knife from the kitchen to
             cut the victim. Accordingly, as there was no evidentiary value
             to the paring knife and the fork, counsel cannot be found
             ineffective for failing to make a meritless argument or
             objection. Schoenwetter v. State, 46 So. 3d 535, 546 (Fla.
             2010).

                    Defendant next contends counsel should have hired a
             forensic pathologist to testify that Defendant was physically
             incapable of forming the general intent required for attempted
             second degree murder because Defendant was drunk. This
             claim fails as a matter of law, because voluntary intoxication
             is not a defense to general intent crimes. Whitfield v. State,
             923 So. 2d 375, 379 (Fla. 2005). Attempted second degree
             murder is a general intent crime. Ramroop v. State, 174 So.
             3d 584, 595 (Fla. 5th DCA 2015) (citing State v. Brady, 745
             So. 2d 954, 957 (Fla. 1999)). Therefore, Defendant’s
             voluntary[]y intoxication could not be used as a defense.
             Counsel “cannot be deemed ineffective for failing to raise
             meritless claims or claims that had no reasonable probability
             of affecting the outcome of the proceeding.” Teffeteller v.
             Dugger, 734 So. 2d 1009, 1023 (Fla. 1999).

                    ....

                    Defendant asserts his counsel was ineffective for
             misleading the jury during her opening statements. In her
             opening statement, counsel told the jury a DNA analyst tested
             the knife used to cut the victim. However, Mrs. Adona, the
             DNA analyst, testified she never had the knife in her custody.
             Instead, she tested swabs taken from the knife. According to
             Defendant, this statement by counsel in opening
             demonstrates his counsel did not adequately investigate the
             case. Furthermore, Defendant claims his counsel should have
             investigated the chain of custody of the knife swabs and attack
             the authentication of the 911 audio recordings.

                    ....

                     Even if prejudice were properly pled, Defendant’s claim
             is refuted by the record. Jeannelyn Adona, the State’s crime
             laboratory analyst, testified that while she did not perform the
             actual swabbing of the knife, she did perform the analysis of
             the swabs taken from the knife. (Ex. F at 362-79.) Accordingly,
             counsel was correct in her opening statements that the knife
             had been tested by Ms. Adona, because the DNA sample was


                                           34
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 35 of 41 PageID 1822




               taken from the knife with a swab that Ms. Adona later tested.
               (Ex. F at 176.) Moreover, the Court informed the jury that
               opening statements are not evidence, so the jury was aware
               of the limitations of opening statements and was also able to
               hear Ms. Adona testify for herself. (Ex. F at 153, 176[.])
               Accordingly, even if misleading, any prejudice was cured by
               the Court and Ms. Adona’s own testimony. Defendant has
               failed to demonstrate deficient performance or prejudice as to
               this claim.

                       Regarding the authentication of Mr. McAllister’s 911
               call, the record reflects Mr. McAllister did authenticate the 911
               recording at trial. (Ex. F at 293-312.) Therefore, because any
               objection would have been without merit, counsel cannot be
               deemed ineffective for failing to raise a meritless argument.
               Hitchcock v. State, 991 So. 2d 337, 361 (Fla. 2008).
               Concerning the chain of custody of the swabs from the knife,
               the record reflects counsel stipulated to their authenticity. (Ex.
               F at 371.) Defendant has not alleged an actual break in the
               chain of custody or otherwise assert[ed] the swabs were
               contaminated. Defendant has therefore failed to demonstrate
               any deficient act on the part of counsel or any prejudice arising
               from a failure to attack the chain of custody. Moreover, two
               witnesses, including the victim, provided substantial evidence
               of Defendant’s guilt. Therefore, even if contaminated, there is
               no reasonable probability the outcome of the trial would have
               been different had the DNA analysis of the knife swabs not
               been introduced. . . .

 Resp. Ex. D at 42-48. The appellate court affirmed the circuit court’s denial of relief without

 issuing a written opinion. Resp. Ex. D2.

        To the extent that the appellate court decided the claims on the merits,27 the Court

 will address the claims in accordance with the deferential standard for federal court review

 of state court adjudications. After a review of the record and the applicable law, the Court

 concludes that the state court’s adjudication of these claims was not contrary to clearly




        27
           In looking through the appellate court’s per curiam affirmance to the circuit
 court’s “relevant rationale,” the Court presumes that the appellate court “adopted the
 same reasoning.” Wilson, 138 S. Ct. at 1192.
                                               35
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 36 of 41 PageID 1823




 established federal law, did not involve an unreasonable application of clearly established

 federal law, and was not based on an unreasonable determination of the facts in light of

 the evidence presented in the state court proceedings. Thus, Mincey is not entitled to

 relief on the basis of these ineffectiveness claims.

        Nevertheless, even if the appellate court’s adjudication of these claims is not

 entitled to deference, ground nine is without merit. On this record, Mincey has failed to

 carry his burden of showing that his counsel’s representation fell outside that range of

 reasonably professional assistance. Even assuming arguendo deficient performance by

 defense counsel, Mincey has not shown any resulting prejudice. He has not shown that

 a reasonable probability exists that the outcome of the case would have been different if

 counsel had acted as Mincey claims she should have. His ineffectiveness claims are

 without merit since he has shown neither deficient performance nor resulting prejudice.

 Accordingly, Mincey is not entitled to federal habeas relief on ground nine.

                                       I. Ground Ten

        As ground ten, Mincey asserts that the trial “court erred by not establishing facts

 under the ‘Frye’ test without the testimony of a disinterested scientist.” Petition at 33-34.

 Respondents argue that Mincey did not exhaust this claim in the state courts, and thus,

 the claim is procedurally barred. See Response at 22-23, 55. The Court agrees that the

 claim has not been exhausted, and is therefore procedurally barred since Mincey failed

 to raise the claim in a procedurally correct manner. Mincey has not shown either cause

 excusing the default or actual prejudice resulting from the bar. Moreover, he has failed to




                                              36
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 37 of 41 PageID 1824




 identify any fact warranting the application of the fundamental miscarriage of justice

 exception.

       Even assuming Mincey’s claim is not procedurally barred, Mincey is not entitled to

 relief. According to Mincey, Ms. Adona provided improper testimony relating to the

 contributing factors that cause DNA to be found on an object. See Petition at 34 (citing

 Tr. at 374). Ms. Adona, the State’s crime laboratory analyst, testified as an expert in

 forensic DNA. See Tr. at 362, 364. During the prosecutor’s direct examination, the

 following colloquy ensued.

                   Q      Did you also compare that DNA mixture to the
              known standard obtained by the defendant?

                     A        Mr. Royce Mincey?

                     Q        Yes, I apologize. Mr. Royce Mincey, yes.

                     A        Yes, I did. I did make comparisons.

                   Q      Okay. And what was your finding regarding the
              comparison with Royce Mincey?

                   A       He is excluded as a contributor to the mixed
              DNA profile obtained from the knife handle.

                     Q     When you say “excluded,” does that mean that
              the defendant could not have touched this knife?

                    A      No. That just means that his DNA profile is not
              represented in the mixed DNA profile.

                    Q       Are there specific factors that go into whether or
              not DNA is left behind on an object?

                     A      Yes. It depends on how long an item has been
              handled. It depends if there was enough friction between the
              skin surface and the item. It also depends if the individual
              recently washed his hands or if the individual’s hands were
              sweaty. A lot of factors come into play as to when biological
              material and subsequently DNA would be left behind on an


                                             37
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 38 of 41 PageID 1825




               item. It’s not a guarantee that if you touch something, you
               will leave DNA behind. Like, if I’m touching this right now,
               it’s a possibility that I can leave DNA behind but it’s highly
               unlikely.

 Tr. at 373-74 (emphasis added). On cross-examination, defense counsel questioned Ms.

 Adona about the fact that Mincey was excluded as a possible contributor to the DNA

 found on the knife handle. See id. at 376-84. The following colloquy ensued.

                     Q      Okay. Now, you talked about some reasons why
               somebody may not leave behind DNA on something they
               touch. Of course, one of the most obvious reasons why
               someone may not leave behind DNA on an item is because
               they never touched the item, is that correct?

                      A      That’s fair to say.

 Id. at 384. As the post-conviction court stated, Mincey’s DNA was not found on the knife,

 and therefore, “the lack of his DNA on [the] knife helped, not hurt, his case.” Resp. Ex.

 D1 at 49. Nevertheless, the victim and McAllister testified that Mincey handled the knife.

 See Tr. at 202-05, 284-91. On this record, the trial court did not err. Ms. Adona’s testimony

 was neither inadmissible nor improper. Moreover, Ms. Adona’s testimony did not include

 any novel scientific evidence which should have been subjected to the Frye test.28 As

 such, Mincey is not entitled to federal habeas relief on ground ten.




        28
            Under Frye v. United States, 293 F. 1013 (D.C. Cir. 1923), an expert scientific
 opinion must be based on techniques that have been generally accepted by the relevant
 scientific community and have been found to be reliable. See id. at 1014. A Frye hearing
 is appropriate to determine the admissibility of a “new or novel” scientific principle. See
 Branch v. State, 952 So. 2d 470, 483 (Fla. 2006) (citation omitted); Herlihy v. State, 927
 So. 2d 146, 147 (Fla. 1st DCA 2006) (citations omitted).


                                              38
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 39 of 41 PageID 1826




                                     J. Ground Eleven

        Next, Mincey asserts that the state appellate court violated his due process rights

 when it affirmed the circuit court’s denial of his post-conviction motions under Florida

 Rules of Criminal Procedure 3.850 and 3.853 without issuing written opinions. See

 Petition at 35-37. Notably, “there is no AEDPA requirement that a state court explain its

 reasons for rejecting a claim.” Hittson, 759 F. 3d at 1232. The United States Supreme

 Court has instructed that “[s]ection 2254(d) applies even where there has been a

 summary denial.” Cullen, 563 U.S. at 187 (citing Richter, 562 U.S. at 98). As such, Mincey

 is not entitled to federal habeas relief on ground eleven.

                                     K. Ground Twelve

        As ground twelve, Mincey asserts that the trial court erred when it improperly

 instructed the jury on the governing legal principles. See Petition at 38-39. Respondents

 argue that Mincey did not exhaust this claim in the state courts, and thus, the claim is

 procedurally barred. See Response at 21-22, 53-55. On review of the record, the Court

 finds that the claim has not been exhausted, and is therefore procedurally barred since

 Mincey failed to raise the claim in a procedurally correct manner. Mincey has not shown

 either cause excusing the default or actual prejudice resulting from the bar. Moreover, he

 has failed to identify any fact warranting the application of the fundamental miscarriage

 of justice exception.

        Even assuming Mincey’s claim is not procedurally barred, Mincey is not entitled to

 relief. The Eleventh Circuit has held that “errors in state jury instructions are federal

 constitutional issues only where they render the entire trial fundamentally unfair.” Erickson

 v. Sec’y, Dept. of Corr., 243 F. App’x 524, 528 (11th Cir. 2007) (citing Jones v. Dugger,



                                              39
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 40 of 41 PageID 1827




 888 F.2d 1340, 1343 (11th Cir. 1989)); see also Jamerson v. Sec’y for Dep’t of Corr., 410

 F. 3d 682, 688 (11th Cir. 2005) (“Unlike state appellate courts, federal courts on habeas

 review are constrained to determine only whether the challenged instruction, viewed in

 the context of both the entire charge and the trial record, ‘so infected the entire trial that

 the resulting conviction violate[d] due process.’”) (citations and quotations marks omitted).

 Mincey has not shown how the trial court’s jury instructions, see Tr. at 152-58, 448-68,

 rendered his trial fundamentally unfair. As such, Mincey is not entitled to federal habeas

 relief on ground twelve.

                             VII. Certificate of Appealability
                            Pursuant to 28 U.S.C. § 2253(c)(1)

        If Mincey seeks issuance of a certificate of appealability, the undersigned opines

 that a certificate of appealability is not warranted. The Court should issue a certificate of

 appealability only if the petitioner makes “a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial showing, Mincey

 “must demonstrate that reasonable jurists would find the district court’s assessment of

 the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues

 presented were ‘adequate to deserve encouragement to proceed further,’” Miller-El v.

 Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4

 (1983)).

        Where a district court has rejected a petitioner’s constitutional claims on the merits,

 the petitioner must demonstrate that reasonable jurists would find the district court’s

 assessment of the constitutional claims debatable or wrong. See Slack, 529 U.S. at 484.

 However, when the district court has rejected a claim on procedural grounds, the


                                              40
Case 3:17-cv-00726-MMH-JRK Document 20 Filed 07/28/20 Page 41 of 41 PageID 1828




 petitioner must show that “jurists of reason would find it debatable whether the petition

 states a valid claim of the denial of a constitutional right and that jurists of reason would

 find it debatable whether the district court was correct in its procedural ruling.” Id. Upon

 consideration of the record as a whole, the Court will deny a certificate of appealability.

        Therefore, it is now

        ORDERED AND ADJUDGED:

        1.     The Petition (Doc. 1) is DENIED, and this action is DISMISSED WITH

 PREJUDICE.

        2.     The Clerk of the Court shall enter judgment denying the Petition and

 dismissing this case with prejudice.

        3.     If Mincey appeals the denial of the Petition, the Court denies a certificate of

 appealability. Because the Court has determined that a certificate of appealability is not

 warranted, the Clerk shall terminate from the pending motions report any motion to

 proceed on appeal as a pauper that may be filed in this case. Such termination shall serve

 as a denial of the motion.

        4.     The Clerk of the Court is directed to close this case and terminate any

 pending motions.

        DONE AND ORDERED at Jacksonville, Florida, this 28th day of July, 2020.




 sc 7/27
 c:
 Royce Mincey, FDOC # 135775
 Counsel of Record


                                              41
